DETAILED ACTION
	Claims 1-6 and 8-9 are pending. Claims 1, 8 and 9 are amended. Claim 7 is canceled. This is in response to Applicant’s arguments and amendments filed on April 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl J. Pellegrini  #40,766 on June 2, 2022.

The application has been amended as follows: 

1. (Currently Amended) An information processing device comprising: 
	a memory; and 
	at least one processor coupled to the memory, 
	the processor performing operations, the operations comprising: 
	extracting, based on a first data extraction policy being a policy for extracting first processing data to be used for counting a first frequency related to a transmission source from communication data and including at least the transmission source, a destination and a communication time, the first processing data from the communication data for a period from months to years so that the first processing data includes at least the transmission source included in an external network, and a destination included in an internal network; 
	counting, based on a first counting policy being a policy for counting the first frequency relating to the transmission source in the first processing data, the first frequency being a frequency of a combination of the transmission source and the destination in the first processing data and being a frequency for a period from a day to years; and 
	extracting, based on a first transmission-source extraction policy being a policy for extracting the transmission source and the first frequency, the transmission source that has the first frequency exceeding a threshold value or included in a range and executes a plurality of transmissions to the destination that responds,
	wherein the communication data is data that is indistinguishable from normal communication and is not determined to be fraudulent, and the first data extraction policy is header data in the communication data.


	2. (Original) The information processing device according to claim 1, wherein 
	the first data extraction policy includes at least the transmission source and a communication time in the communication data, 
	the first counting policy includes at least a period related to counting and data included in the first processing data to be targeted for counting, and 
	the first transmission-source extraction policy includes a threshold value or a range of the first frequency relating to the transmission source to be an extraction target.

	3. (Previously Presented) The information processing device according to claim 1, wherein the operations further comprise 
	extracting, from the communication data that includes at least one piece of data that is not included in the first processing data among data included in the communication data and includes the transmission source extracted based on a second data policy being a policy for extracting a second processing data to be used for calculating a frequency related to the transmission source, the second processing data, 
	counting a second frequency related to the transmission source in the second processing data, based on a second counting policy being a policy for counting the second frequency related to the transmission source in the second processing data, and 
	extracting the transmission source, based on a second transmission-source extraction policy being a policy for extracting the transmission source, and the second frequency.

	4. (Previously Presented) The information processing device according to claim 1, wherein the operations further comprise 
	extracting, from the communication data that includes at least one piece of data that is not included in the first processing data among data included in the communication data and includes the transmission source extracted based on a second data policy being a policy for extracting the second processing data to be used for calculating a frequency related to the transmission source, the second processing data, and 
	extracting the transmission source, based on a second transmission-source extraction policy being a policy for extracting the transmission source from the second processing data, and the second processing data.


	5. (Previously Presented) The information processing device according to claim 1, wherein 
	the first data extraction policy further includes a destination in the communication data, and 
	the first counting policy includes, as the first frequency, a frequency related to a combination of the transmission source and the destination.

	6. (Previously Presented) The information processing device according to claim 3, wherein 
	the first data extraction policy further includes a destination in the communication data, and 
	the second transmission-source extraction policy 
	includes a policy for extracting the transmission source executing predetermined transmission to the destination responding to the transmission source.

	7. (Canceled)

	8. (Currently Amended) An information processing method comprising: 
	extracting, based on a first data extraction policy being a policy for extracting first processing data to be used for counting a first frequency related to a transmission source from communication data and including at least the transmission source, a destination and a communication time, the first processing data from the communication data for a period from months to years so that the first processing data includes at least the transmission source included in an external network, and a destination included in an internal network; 
	counting, based on a first counting policy being a policy for counting the first frequency relating to the transmission source in the first processing data, the first frequency being a frequency of a combination of the transmission source and the destination in the first processing data and being a frequency for a period from a day to years; and 
	extracting, based on a first transmission-source extraction policy being a policy for extracting the transmission source and the first frequency, the transmission source that has the first frequency exceeding a threshold value or included in a range and executes a plurality of transmissions to the destination that responds,
	wherein the communication data is data that is indistinguishable from normal communication and is not determined to be fraudulent, and the first data extraction policy is header data in the communication data.

	9. (Currently Amended) A non-transitory computer-readable recording medium embodying a program, the program causing a computer to perform a method, the method comprising: 
	extracting, based on a first data extraction policy being a policy for extracting first processing data to be used for counting a first frequency related to a transmission source from communication data and including at least the transmission source, a destination and a communication time, the first processing data from the communication data for a period from months to years so that the first processing data includes at least the transmission source included in an external network, and a destination included in an internal network; 
	counting, based on a first counting policy being a policy for counting the first frequency relating to the transmission source in the first processing data, the first frequency being a frequency of a combination of the transmission source and the destination in the first processing data and being a frequency for a period from a day to years; and 
	extracting, based on a first transmission-source extraction policy being a policy for extracting the transmission source and the first frequency, the transmission source that has the first frequency exceeding a threshold value or included in a range and executes a plurality of transmissions to the destination that responds,
	wherein the communication data is data that is indistinguishable from normal communication and is not determined to be fraudulent, and the first data extraction policy is header data in the communication data.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Per interview, Applicant agrees to further amendment for compact prosecution since after further search and consideration, Examiner concedes there is no art singly or in combination teaches counting communication frequency based on a policy based on numbers of days between a source that executes a plurality of transmissions to a destination that responds based on data from the header field as illustrated in Figs. 6 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432